ALLOWABLE SUBJECT MATTER
For the present application which was examined under the pre-AIA  first to invent provisions, Claims 1, 3-4, 9-10, 15, 17-18, 23-24 and 29-30 are allowed with the amendments of Applicant’s submission of 12/23/2020 and with the Examiner’s amendment herein over the prior art of record and to overcome the rejections under 35 U.S.C.112.  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Matthew Siegal on 03/03/2021.  
4.	The application has been amended as follows:    
A.	IN THE CLAIMS: 
I.	Claim 1, in line 9, before the words “at least one” delete the word ‘and’ and insert therefor the word --with --.   
II.	Claim 3, in line 4, after the term “gamma-” insert the wording - - ureidopropyltrimethoxysilane and combinations of any of the foregoing - -.    
III.	Claim 15, in line 9, before the words “solution of water” insert the word - - or - -, and after such words “solution of water” delete the word ‘and’ and insert therefor the word --with --.  

V.	Claim 30, line 1, after the words “The corrosion inhibited metal” insert the words - - in contact with a static or flowing liquid aqueous medium - -.  


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed on 12/23/2020 and the examiner’s amendment herein, Claims 1, 3-4, 9-10, 15, 17-18, 23-24 and 29-30 are patentable over the previous cited prior art of record overcoming the rejection under 35 U.S.C. 103, while also overcoming the rejections under 35 U.S.C. 112, first and second paragraphs.  The following is a statement of reasons for allowance over the previously cited prior art of record under 35 U.S.C. 103 for such cited prior art alone or in any proper combination of: (A) U.S. Patent 3,234,144, Morehouse (hereinafter "Morehouse") evidenced by U.S. 2,185,095, Smith et al (hereinafter "Smith") in view of either WO 01/07679, Bines et al. (hereinafter ("Bines") (B1) OR WO 2004076717, Schneider, (B2), evidenced by U.S. 2007/0117052, Teranishi et al. (hereinafter "Teranishi") and (A) in view of B(1) or (A) in view of B(2) further in view of (C) WO 2004076718 Kliem and further in view of (D) U.S. Patent 6,106,901, Song et al. (hereinafter "Song"), where WO 2004076718 has the English language U.S. national phase patent application U.S. 2006/0193988, Walter et al. and where WO2004/076717, the English language U.S. national phase patent application 2006/0127681, Domes et al. and with U.S. Patent Application Publication No. 2007 /0015893, Hakuta et al. (hereinafter "Hakuta") or US 4,209,416, Hirozawa et al (hereinafter "Hirozawa") for Claims 29-30.  None of such prior art taken alone or in any proper combination teach or suggest the amended process for inhibiting corrosion claims or the amended corrosion-inhibited metal having at least a portion of its exposed surface in contact with a static or flowing liquid aqueous medium claims for a replacement of the amino silanes of Morehouse for a static or flowing aqueous fluid with a liquid aqueous medium consisting of I and II with recited ureidoalkylalkoxysilanes 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787